 In theMatterOfCONDENSERCORPORATIONOFAMERICAandUNITEDELECTRICAL& RADIOWORKERSOF AMERICAIn the Mattel Of CORNELL-DUBILIER ELECTRIC CORPORATIONandUNITED ELECTRICAL,& RADIO WORKERS OF AMERICACases Nos. R-399 and R-324, respectivelySUPPLEMENTAL DECISIONANDDIRECTION OF ELECTIONJuly 9, 1942On March 29, 1940,-the National Labor Relations Board issued aDecision, Order, and Direction of Election in the above-entitled pro-ceeding 1 In its Decision, the Board found that Condenser Coipora-tion of America and Cornell-Dubilier Electric Corporation, hereincollectively called the Company, had violated Sections 8 (1), (2), and(3) of the National Labor Relations Act, and directed that an elec-tion be held "after a period shall have elapsed sufficient to permitthe respondent's employees to consider and deterinme_free from anyand all employer compulsion, restraint and interference, which ofthe two labor oiganizations, if either, they wish to have representthem for collective bargaining purposes"Following enforcementof the Board's Order by the Circuit Court of Appeals for the ThirdCircuit ,2 the Board instituted an investigation in the course of whichfurther hearings were held, pursuant to notice, at New Brunswick,New Jersey, on May 20 and 21, 1942, before Frank A Mouritsen, TrialExaminer, and before the Board in Washington, D C, on June 2,1942.The Company, United Electrical & Radio Workei s of America,and International Brotherhood of ElectricalWorkers were repre-sented and participated in said hearingsThe United contends that no election in this proceeding shouldbe held at this time because the effects of unfair labor practicescommitted by the Company have not yet been dissipated.We have122 N L R B 347-2 SeeNat-tonalLaborRelations Board V Condenser Corp,March 25, 1942(C C A 3),10 L R R 217.42 N L R B, No 56251 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDcarefully considered this contention and all the circumstances involvedand we are of the opinion and find that an election free from allemployer compulsions,restraints and interference can be held at thistimeAt the further hearing the Company contended that checkers shouldbe excluded from the unit,and the Bi otherhood contended the super-visors, shipping and receiving employees,watchmen,and maintenanceemployees should be included in the unit.All these classes of em-ployees, other than the checkeis who were included, were excludedfrom the unit found appropriate by the Board in its Decision ofMarch 29, 1940All parties agreed that the duties performed by theseclasses of employees at this time are the same as those performed bythem at the time of the Boat cl's DecisionUnclei these circumstances,we hold that the unit originally found by us is appropriate at this timefor the purposes of collectivebargainingThe Brotherhood requests that the pay roll of March 25, 1942, beused to deteimine eligibility to vote in the event that the Boarddirects an electionThe Company and the United urge that a currentpay roll be used for that purpose. In accordance with our usualcustom, we find that the employees of the Company eligible to votein the election shall be those within the appropriate unit who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject ' to the additions andlimitations set forth in our DirectionDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and puisuant to Article III, Section 8, of National LaborRelationsBoardRules and Regulations-Series 2, as amended, it isherebyDIRECTED that,as part of the investigation to ascertain representa-tives for the puiposes of collective bargaining with CondenserCorporation of America find Cornell-Dubilier Electiic Corporation,South Plainfield, New Jersey, an election by secret ballot shall beconducted as early as possible, but not later than thnity (30) daysfrom the date of this Direction, under the dnection and supervisionof the Regional Director for the Second Region, acting in this matteras agent for the National Labor Relations Boaid, and subject to Arti-cle III,Section 9,of said Rules and Regulations,among the em-ployees in the unit found appropriate in our Decision of March 29,1940,who were employed during the pay-roll pei iod immediatelypreceding the date of this Direction,including employes whodid not work during such pay-roll period because they were ill CONDENSER CORPORATION OF AMERICA253or on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding employees whohave since quit or been discharged for cause, to determine whetherthey desire to be represented by United Electrical & Radio Workersof America, affiliated with the Congress of Industrial Organizations,or by International Brotherhood of Electrical Workers, Local B-1041,affiliated with the American Federation of Labor, for the purposes ofcollective bargaining, or by neither